DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/25/2019 and 09/22/2020 are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 29 recites “[t]he gas chromatograph as claimed in claim 13”; however, claim 13 is directed to a method. For the purposes of examination and in light of the specification, claim 29 is interpreted as being dependent upon claim 22.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 13-29 are rejected under 35 U.S.C. 103 as being unpatentable over Pohl (US 20140260509 A1, prior art of record via IDS) in view of Sutan (US 20130304393 A1) and Wright et al. (US 5710713 A).Regarding claim 13:Pohl teaches a method for calibrating a gas chromatograph, which comprises a dosing device (FIG. 5 - 522), a separating device (FIG. 5 - 514), a detector device (FIG. 5 - 516) and an evaluation device (FIG. 5 - e.g. 518), which are arranged and configured to dose a sample of a mixture of materials to be analyzed, route the dosed sample in order 
comparing, based on the calibration, the determined response factors in the evaluation device with a predetermined threshold of variation ([0037], [0040]-[0041]; FIG. 3 - 310); and 
generating and outputting an error message by the evaluation device, if the response factors determined during the calibration deviate beyond the predetermined threshold of variation ([0037], [0040]-[0041]; FIG. 3 - 312)Pohl fails to teach
comparing, based on the calibration, the determined relative response factors in the evaluation device with universal relative response factors typical of the detector device; and 
generating and outputting an error message by the evaluation device, if the relative response factors determined during the calibration deviate beyond a predetermined degree from the universal relative response factorsSutan teaches:
comparing, based on the calibration, the determined response factors in the evaluation device with universal response factors typical of the detector device ([0028], [0030]-[0031], [0046]-[0048], [0061], [0077]); and 
generating and outputting an error message by the evaluation device, if the response factors determined during the calibration deviate beyond a predetermined degree from the universal response factors ([0046]-[0048], [0061], [0077])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to compare the response factors to universal response factors typical of the detector device, as taught by Sutan, in the method of Pohl to more effectively monitor detector accuracy and identify when maintenance is required (Sutan - [0016]). Pohl teaches comparing a re-injected standard result to the previous injected standard result to determine if the detector is functioning within acceptable tolerance levels (FIG. 1 and FIG. 3). Sutan teaches a longer term methodology that incorporates analysis of historical calibration results of the detector (e.g. [0030]) and comparison with results typical Wright teaches:
wherein the response factors are relative response factors (Col. 2, Lines 51-56; Col. 16, Lines 38-41)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use relative response factors, as taught by Wright, in the method of Pohl and Sutan, as they are art-recognized equivalents / directly mathematically related terms. As evidenced by Wright, it is well-known in the art that either response factors or relative response factors may be used.
Regarding claim 14:Pohl, Sutan, and Wright teach all the limitations of claim 13, as mentioned above.As combined in the claim 13 rejection above, Sutan teaches:
wherein the universal relative response factors are determined and provided by the manufacturer of at least one of (i) the detector device and (ii) the gas chromatograph ([0012], [0019], [0061])
Regarding claim 15:Pohl, Sutan, and Wright teach all the limitations of claim 13, as mentioned above.Pohl fails to explicitly teach:
wherein the universal relative response factors are provided in electronic form
     However, the examiner notes that Pohl teaches that an electronic circuit and microprocessor is used to control operation of the chromatography system ([0053]). Sutan teaches that the disclosed method(s) may be carried out in a computer system 
Regarding claim 16:Pohl, Sutan, and Wright teach all the limitations of claim 14, as mentioned above.Pohl fails to explicitly teach:
wherein the universal relative response factors are provided in electronic form
     However, the examiner notes that Pohl teaches that an electronic circuit and microprocessor is used to control operation of the chromatography system ([0053]). Sutan teaches that the disclosed method(s) may be carried out in a computer system and implemented in software, hardware, firmware, or a combination thereof ([0051], [0059], [0102]). Sutan further teaches that the computer system may be connected via the internet to the gas chromatography system ([0064]). The examiner holds that this inherently teaches or renders obvious the instant claim limitation.
Regarding claim 17:Pohl, Sutan, and Wright teach all the limitations of claim 15, as mentioned above.As combined above, Sutan teaches:
wherein the universal relative response factors are provided on a remote computer which is accessible via the Internet and retrievable from the Internet ([0064])
Regarding claim 18:Pohl, Sutan, and Wright teach all the limitations of claim 13, as mentioned above.As combined above, Sutan teaches:
wherein the universal relative response factors of the detector device are given as a device description ([0028], [0030]-[0031], [0061]-[0063])
     The examiner notes that no special definition of “a device description” is given in the instant specification. Further, the instant specification states that “[t]he device description with the universal relative response factors can be stored on a data carrier”. Sutan teaches that the universal response factors may be in the form of a written register, stored on a data storage device, or on a computer ([0030]-[0031], [0051], [0059], [0063]-[0064]).
Regarding claim 19:Pohl, Sutan, and Wright teach all the limitations of claim 14, as mentioned above.As combined above, Sutan teaches:
wherein the universal relative response factors of the detector device are given as a device description ([0028], [0030]-[0031], [0061]-[0063])
     The examiner notes that no special definition of “a device description” is given in the instant specification. Further, the instant specification states that “[t]he device description with the universal relative response factors can be stored on a data carrier”. Sutan teaches that the universal response factors may be in the form of a written register, stored on a data storage device, or on a computer ([0030]-[0031], [0051], [0059], [0063]-[0064]).
Regarding claim 20:Pohl, Sutan, and Wright teach all the limitations of claim 15, as mentioned above.As combined above, Sutan teaches:
wherein the universal relative response factors of the detector device are given as a device description ([0028], [0030]-[0031], [0061]-[0063])
     The examiner notes that no special definition of “a device description” is given in the instant specification. Further, the instant specification states that “[t]he device description with the universal relative response factors can be stored on a data carrier”. Sutan teaches that the universal response factors may be in the form of a written register, stored on a data storage device, or on a computer ([0030]-[0031], [0051], [0059], [0063]-[0064]).
Regarding claim 21:Pohl, Sutan, and Wright teach all the limitations of claim 13, as mentioned above.As combined above, Sutan teaches:
wherein the evaluation device identifies a deviation pattern and based on the basis of this reports an error cause based on the deviation pattern in an event deviations extending beyond a predetermined degree are established with a number of components ([0030]-[0031], [0046]-[0048], [0077])
Regarding claim 22:Pohl teaches a gas chromatograph comprising:
a dosing device (FIG. 5 - 522), a separating device (FIG. 5 - 514), a detector device (FIG. 5 - 516) and an evaluation device (FIG. 5 - e.g. 518) with a calibration data memory (memory - [0053]), which are arranged and configured 
wherein a determination of the concentration of at least one first component of the mixture of materials is performed as a function of the detector response to the at least one first component, the determined or known concentration of a second component of the mixture of materials and a response factor (abstract, [0002], [0020], [0024]-[0025], [0027]-[0031]); 
wherein the evaluation device is further configured to determine response factors while calibrating the gas chromatograph with at least one sample of at least one calibration mixture contained in the known concentrations based on the detector responses obtained and the known concentrations and to store the response factors in the calibration data memory (abstract, [0002], [0020], [0024]-[0025], [0027]-[0031])
wherein the evaluation device is configured to compare the response factors determined during the calibration with a predetermined threshold of variation and to generate an error message and to output the error message if the response factors determined during the calibration deviate beyond the predetermined threshold of variation ([0037], [0040]-[0041]; FIG. 3 - 312)Pohl fails to teach
wherein the evaluation device includes a memory and a comparison device, which is configured to compare the relative response factors determined during the calibration with universal relative response factors representative of the detector device and contained in the memory and to generate an error message and to output the error message if the relative response factors determined during the calibration deviate beyond a predetermined degree from the universal relative response factorsSutan teaches:
wherein the evaluation device includes a memory and a comparison device, which is configured to compare the response factors determined during the calibration with universal response factors representative of the detector device and contained in the memory and to generate an error message and to output the error message if the response factors determined during the calibration deviate beyond a predetermined degree from the universal response factors ([0028], [0030]-[0031], [0046]-[0048], [0061], [0064], [0077])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to compare the response factors to universal response factors typical of the detector device, as taught by Sutan, in the device of Pohl to more effectively monitor detector accuracy and identify when maintenance is required (Sutan - [0016]). Pohl teaches comparing a re-injected standard result to the previous injected standard result to determine if the detector is functioning within acceptable tolerance levels (FIG. 1 and FIG. 3). Sutan teaches a longer term methodology that incorporates analysis of historical Wright teaches:
wherein the response factors are relative response factors (Col. 2, Lines 51-56; Col. 16, Lines 38-41)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use relative response factors, as taught by Wright, in the method of Pohl and Sutan, as they are art-recognized equivalents / directly mathematically related terms. As evidenced by Wright, it is well-known in the art that either response factors or relative response factors may be used.
Regarding claim 23:Pohl, Sutan, and Wright teach all the limitations of claim 22, as mentioned above.As combined above, Sutan teaches:
wherein the evaluation device includes at least one data interface for receiving the universal relative response factors ([0031], [0051], [0059], [0063]-[0064], [0102])
Regarding claim 24:Pohl, Sutan, and Wright teach all the limitations of claim 23, as mentioned above.As combined above, Sutan teaches:
wherein the data interface is configured to receive the universal relative response factors from a remote computer which is accessible via the Internet ([0031], [0059], [0063]-[0064])
Regarding claim 25:Pohl, Sutan, and Wright teach all the limitations of claim 23, as mentioned above.As combined above, Sutan teaches
wherein the data interface is configured to read out the universal relative response factors from a data carrier in a wired or wireless manner ([0031], [0051], [0059], [0063]-[0064])
Regarding claim 26:Pohl, Sutan, and Wright teach all the limitations of claim 24, as mentioned above.As combined above, Sutan teaches:
wherein the data interface is configured to read out the universal relative response factors from a data carrier in a wired or wireless manner ([0031], [0051], [0059], [0063]-[0064])
Regarding claim 27:Pohl, Sutan, and Wright teach all the limitations of claim 26, as mentioned above.As combined above, Sutan teaches:
wherein the data carrier consists of a data carrier arranged on the detector device ([0031], [0051], [0059], [0063]-[0064])
Regarding claim 28:Pohl, Sutan, and Wright teach all the limitations of claim 27, as mentioned above.As combined above, Sutan teaches:
wherein the data carrier comprises a storage chip ([0031], [0051], [0059], [0063]-[0064])
Regarding claim 29, as best understood (see 112 rejection above):Pohl, Sutan, and Wright teach all the limitations of claim 22, as mentioned above.As combined above, Sutan teaches:
wherein the evaluation device is further configured to identify a deviation pattern and provide a notification of an error cause based on the deviation pattern in an event that deviations extending beyond the predetermined degree 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428.  The examiner can normally be reached on 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856